         Case 4:21-mj-00053-JTJ Document 11 Filed 08/25/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,               MJ-21-53-GF-JTJ

                  Plaintiff,
                                             AMENDED ORDER
       vs.

 DARRYL A. ROMERO,

                  Defendant.


   IT IS HEREBY ORDERED that the Defendant will appear before

Magistrate Judge Raymond E. Patricco, on Thursday, September 2, 2021

at 12:00 p.m., via Zoom. The Zoom information will be forthcoming to the

parties a day prior to the hearing.

      DATED this 25th day of August, 2021.
